Exhibit Pro Forma Combined Financial Statements (Unaudited) The following unaudited pro forma condensed combined financial statements were prepared using the historical financial statements of Allion Healthcare, Inc. (“Allion”),Biomed America, Inc. and Subsidiaries (“Biomed”) and Access Therapeutics, Inc. and Subsidiary (“Access”).Biomed acquired Access in October 2007. Since the financial statements of Biomed alone are not representative of the business acquired by Allion, we are including the operating results of Access which includes the period prior to Biomed’s acquisition of Access for the year ended December 31, 2007.This information should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and related notes of Allion, Biomed and Access. The accompanying unaudited pro forma condensed combined financial statements give pro forma effect to Allion’s acquisition of Biomed’s stock.Total purchase consideration of $118.6 million (excluding $3.2 million of transaction fees and expenses) consisted of $48.0 million of cash, the assumption of $18.6 million of Biomed indebtedness, the issuance of 3,224,511 shares of Allion common stock valued at $16.5 million and the issuance of 6,125,448 shares of Allion Series A-1 preferred shares valued at $35.5 million.The $48 million cash portion of the purchase consideration, $3.2 million in transaction fees and expenses, and the refinancing of $14.9 million in Biomed indebtedness were financed by a combination of cash reserves and debt proceeds from a new 5-year $55 million senior secured credit facility comprised of $35 million term loan and $20 million revolving credit facility. The new credit facility is pursuant to a Credit and Guaranty Agreement with CIT Healthcare LLC, as Administrative Agent and another lender named therein. The acquisition will be accounted for under the purchase method of accounting.Accordingly, the amount of the consideration paid is allocated to assets acquired and liabilities assumed based on their estimated fair values at the acquisition date.The unaudited pro forma condensed combined financial statements reflect the preliminary allocation of the excess of such consideration paid over net assets acquired to goodwill and certain identifiable intangible assets, (including trade name, non-competition agreements and customer relationships) with an estimated weighted average life of 11 years.The final purchase price allocation may be adjusted upon completion of the final valuation study and may differ materially from the information presented herein. The following is a summary of the preliminary purchase price allocation (in thousands): Identifiable intangible assets $ 35,980 Goodwill 88,885 124,865 Plus:Current tangible assets 11,317 Net fixed assets 527 Less: Other assets & liabilities, net (297 ) Deferred tax liability (14,590 ) Total purchase price $ 121,822 The unaudited pro forma combined Balance Sheet as of December 31, 2007 has been prepared as if the acquisition of Biomed and the closing of the Credit and Guaranty Agreement occurred on that date. The unaudited pro forma combined statements of operations for the year ended December 31, 2007has been prepared as if the Biomed acquisition had occurred on January 1, These unaudited pro forma combined financial statements are not necessarily indicative of the financial position or results of operations that would have occurred had the transaction been effected on the assumed dates.Additionally, future results may vary significantly from the results reflected in the unaudited pro forma combined statement of operations due to changes in prices, future transactions and other factors. These statements should be read in conjunction with our audited consolidated financial statements and the related notes for the year ended December 31, 2007 included in our 2007 Form 10-K, the current report on Form 10-Q filed on May 12, 2008, and the audited financial statements of Biomed and Access included herein. The pro forma adjustments, as described in the notes to unaudited pro forma combined financial statements, are based upon available information and certain assumptions that our management believes are reasonable. Allion Healthcare, Inc & Subsidiaries Proforma Combined Balance Sheet (Unaudited) December 31, 2007 (in thousands) ASSETS Allion Biomed Pro Forma Adjustments Allion and Biomed Pro Forma Combined CURRENT ASSETS: Cash and cash equivalents $ 19,557 $ 311 $ (18,362 ) (1 ) $ 1,506 Short term investments and securities held for sale 9,283 - - 9,283 Accounts receivable, net 18,492 12,525 - 31,017 Inventories 8,179 2,138 - 10,317 Prepaid expenses and other currentassets 767 218 (220 ) (1 ) 765 Deferred tax asset 344 437 - 781 Total current assets 56,622 15,629 (18,582 ) 53,669 Property and equipment, net 790 489 - 1,279 Goodwill 41,893 15,358 73,527 (1 ) 130,778 Intangible assets 27,228 - 35,980 (1 ) 63,208 Assets held for sale - 727 727 Other assets 83 75 - 158 TOTAL ASSETS $ 126,616 $ 32,278 $ 90,925 $ 249,819 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts Payable $ 15,832 $ 3,637 $ (43 ) (1 ) $ 19,426 Accrued Expenses 2,319 2,840 5,159 Notes payable-subordinated - 8,351 4,470 (1 ) 12,821 Current maturities of long term debt - 125 750 (1 ) 875 Current portion of capital lease obligations 47 - - 47 Notes payable - affiliate - 3,644 - 3,644 Total current liabilities 18,198 18,597 5,177 41,972 LONG TERM LIABILITIES: Long term debt - 4,875 28,988 (1 ) 33,863 Deferred income taxes 2,212 113 14,590 (1 ) 16,915 Liabilities held for sale - 90 - 90 Other 44 - - 44 Total liabilities 20,454 23,675 48,755 92,884 CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock - - 6 (1 ) 6 Common stock 16 - 3 (1 ) 19 Additional paid-in capital 112,636 8,025 42,739 (1 ) 163,400 Accumulated income (deficit) (6,487 ) 578 (578 ) (1 ) (6,487 ) Accumulated other comprehensive loss (3 ) - - (3 ) Total stockholders’ equity 106,162 8,603 42,170 156,935 Total liabilities and stockholders’equity $ 126,616 $ 32,278 $ 90,925 $ 249,819 See notes to pro formacombined financial statements Allion Healthcare, Inc. & Subsidiaries Proforma Combined Statement of Operations(Unaudited) Year Ended December 31, 2007 (in thousands, except per share data) Allion Biomed Access Biomed and Access Combined Pro Forma Adjustments Pro Forma Combined Net sales $ 246,661 $ 25,318 $ 23,875 $ 49,193 $ - $ 295,854 Cost of goods sold 211,387 15,775 15,071 30,846 (380 ) (10 ) 241,853 Gross profit 35,274 9,543 8,804 18,347 380 54,001 Operating expenses: Selling, general & administrative expenses 30,302 6,728 6,512 13,240 (1,533 ) (3 ) 45,632 3,243 (5 ) 380 (10 ) Impairment of long-lived assets 599 - 599 Operating income (loss) 4,373 2,815 2,292 5,107 (1,710 ) 7,770 Other income (expense): Interest income (expense) 804 (293 ) (204 ) (497 ) (741 ) (6 ) (3,496 ) 241 (7 ) (3,303 ) (8 ) Total other income (expense) 804 (293 ) (204 ) (497 ) (3,803 ) (3,496 ) Income before taxes & discontinued operations 5,177 2,522 2,088 4,610 (5,513 ) 4,274 Provision (benefit) for income taxes 1,917 1,010 900 1,910 (2,096 ) (9 ) 1,731 Income (loss) from continuing operations 3,260 1,512 1,188 2,700 (3,417 ) 2,543 Basic income per common share: Income from continuing operations $ 0.20 $ 0.10 Diluted income per common share: Income from continuing operations $ 0.19 $ 0.10 Basic weighted average of common shares outstanding 16,204 9,350 25,554 Diluted weighted average of common shares outstanding 17,017 9,350 26,367 See notes to pro formacombined financial statements Allion Healthcare, Inc. & Subsidiaries Footnotes to Unaudited Pro Forma Combined Balance Sheet and Statement of Operations (in thousands, except share data): (1)To reflect activity related to the acquisition, the senior secured credit facility and the allocation of the purchase price as follows: to reflect $18,000 and $362 in cash paid by Allion for part of the cash portion of the purchase price and certain transaction costs, respectively; the inclusion of $220 in deferred acquisition costs as part of the total purchase consideration; to recognize $88,885 in Goodwill and $35,980 in definite lived intangibles; to include in the total purchase consideration $43 in transaction costs included inAccounts Payable; to record indebtedness incurred to finance the acquisition and refinance Biomed debt including $12,821 drawn on the revolver, $35,000 drawn on the term loan (with $875 classified as current and an original issue discount of $262); the recognition of $14,590 in deferred taxes related to amortization of definite lived intangibles; the issuance of 3,224,511 and 6,125,448 shares of Allion common stock and A-1 preferred stock, respectively, and the elimination of the equity and historical accumulated income of Biomed. (2)To eliminate nonrecurring Biomed management fees incurred from a related party. (3)To reflect amortization of definite lived intangible assets acquired over their estimated weighted average useful life of 11 years. (4)To reduce interest income earned by Allion to reflect cash and temporary investments used to partially finance the acquisition. (5)To eliminate Biomed interest on refinanced debt. (6)To reflect interest expense based on Allion’s actual indebtedness incurred to finance the acquisition at an annual interest rate of 6.71%. (7)To adjust tax provision for pro forma effective tax rate of 40.5% for the year ended December 31, 2007. (8)To reclass pharmacy salaries, taxes and benefits plus delivery costs to selling, general and administrative expenses.
